   

Exhibit 10.1

   

FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

   

This First Amendment to Industrial Lease Agreement (“First Amendment”) is
entered into the 7th day of May, 2013 (“Amendment Effective Date”), by and
between by and between US INDUSTRIAL REIT II, a Texas real estate investment
trust (“Landlord”), and Priority fulfillment services, inc., a Delaware
corporation (“Tenant”).

   

WHEREAS, under that certain Industrial Lease Agreement dated April 7, 2011, by
and between Landlord and Tenant (the “Lease”), Tenant leases premises consisting
of approximately 54,000 sq. ft. (the “Demised Premises”) known as 8655 Commerce
Drive, Suite 104 in the building known as Building D in Stateline Business Park,
Southhaven, DeSoto County, Mississippi, as more particularly described in the
Lease; and

   

WHEREAS, Landlord and Tenant desire to add to the Demised Premises those certain
premises (the “Expansion Premises”) identified on Exhibit A to the Lease as the
“Right of First Refusal Space”; and

   

WHEREAS, Landlord and Tenant desire to extend the Expiration Date of the Primary
Term to May 31, 2018 (as such date may be adjusted as hereinafter provided); and

   

WHEREAS, Landlord and Tenant desire to further amend the Lease as provided
herein.

   

NOW THEREFORE, in consideration of the rentals to be paid and the covenants and
agreements to be kept and performed by both parties hereto, Landlord and Tenant
hereby agree to amend the Lease as follows:

   

·   Effective as of the Expansion Commencement Date (as hereinafter defined),
Section 1(b) of the Lease, entitled Demised Premises Square Footage, shall be
deleted in its entirety and replaced with the following:

   

“(b) Demised Premises Square Footage:  (i) approximately 27,000 sq. ft. during
the First Period and Second Period, (ii) approximately 54,000 sq. ft. during the
Third Period and during any portion of the Fourth Period occurring prior to the
Expansion Commencement Date, and (ii) 108,000 sq. ft. during any portion of the
Fourth Period occurring on and after the Expansion Commencement Date and during
each period thereafter.”

   

·   Effective as of the Expansion Commencement Date, Section 1(e) of the Lease,
entitled Monthly Base Rent Installments, shall be deleted in its entirety and
replaced with the following:

   

“(e) Monthly Base Rent Installments:

   

 

May 12, 2011 – August 10, 2011, which is the 90-day period commencing on the
Lease Commencement Date (the “First Period”):

  $0.00

   

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013





--------------------------------------------------------------------------------

   

   

 

August 11, 2011 – February 07, 2012, which is the 180-day period commencing on
the Base Rent Commencement Date (the “Second Period”):

  $7,087.50

   

February 8, 2012 – May 31, 2013, which is the 15-month period commencing on the
181st day after the Base Rent Commencement Date and ending on the last day of
the 15th full calendar month thereafter, which period includes a Fractional
Month (as defined below in this Section)*  (the “Third Period”):

  $15,075.00

   

   

June 1, 2013– the date that is 13 months after the Expansion Commencement Date
(as defined in Section 2 of the Lease), which period may include a Fractional
Month*(the “Fourth Period”):

$15,975.00 for the portion of the Fourth Period commencing on June 1, 2013 and
ending on the last day of the four (4)-month period commencing on the Expansion
Commencement Date, which period may include a Fractional Month* (“Expansion Rent
Abatement Period”).**

   

$32,175.00 for the period commencing on the day following the last day of the
Expansion Rent Abatement Period and ending on the last day of the ninth (9th)
full calendar month thereafter, which period may include a Fractional Month*.

The 12-month period commencing on the day following the last day of the Fourth
Period  (the “Fifth Period”):

  $33,525.00

   

The 12-month period commencing on the day following the last day of the Fifth
Period  (the “Sixth Period”):

  $34,200.00

   

The 12-month period commencing on the day following the last day of the Sixth
Period (the “Seventh Period”):

  $35,100.00

   

The 10-month period commencing on the day following the last day of the Seventh
Period  (the “Eighth Period”):

  $36,000.00

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

.

   

   

   

   

   

   

   

   

   

   

*As used in this Lease, a “Fractional Month” means (i) during the Third Period,
the period commencing on February 8, 2012, and ending on February 29, 2012; and
(ii) with respect to the Fourth Period, if the Expansion Commencement Date does
not occur on the first day of a calendar month, then both of the following
periods:  (a) the period commencing on the first day of the month in which the
Expansion Commencement Date occurs and ending on the day before the Expansion

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 2 





--------------------------------------------------------------------------------

   

Commencement Date, and (b) the period commencing on the Expansion Commencement
Date and ending on the last day of the calendar month in which the Expansion
Commencement Date occurs.  By way of example, if the Expansion Commencement Date
occurs on June 15, 2013, then (i) the Fourth Period shall still commence on June
1, 2013, but the Fourth Period (including the Fractional Months comprised of
June 1-14, 2013 and June 15-30, 2013) shall end on July 31, 2014, (ii) the Fifth
Period shall commence on August 1, 2014 and end on July 31, 2015, (iii) the
Sixth Period shall commence on August 1, 2015 and end on July 31, 2016, (iv) the
Seventh Period shall commence on August 1, 2016 and end on July 31, 2017, and
(v) the Eighth Period shall commence on August 1, 2017 and end on May 31, 2018.
  The Base Rent applicable to the Third Period and the Fourth Period shall
include the prorated amount applicable to any such Fractional Month, which
prorated amount shall be due on the first day of the Fractional Month.  Upon the
request of either party after Substantial Completion (as defined in Section
17(f) with respect to the initial Improvements and Section 17(g) with respect to
the Expansion Work (as defined in Section 17(g)), Landlord and Tenant shall
promptly execute a letter in substantially the form of Exhibit F Notice of Lease
Term Dates in order to confirm the Lease Commencement Date, Base Rent
Commencement Date, Expansion Commencement Date, Expiration Date and the first
and last days of the First Period, Second Period, Third Period, Fourth Period,
Fifth Period, Sixth Period, Seventh Period, Eighth Period and any Fractional
Month.

   

**If any Event of Default occurs under this Lease on or before the expiration of
the Expansion Rent Abatement Period, the Base Rent abatement provided for during
the Expansion Rent Abatement Period shall immediately terminate, and any portion
of the $15,975.00 monthly Base Rent, which has then previously been abated with
respect to the Expansion Premises, shall immediately become due and payable.”

   

Section 1(f) Lease Commencement Date is deleted in its entirety and replaced
with the following:

   

“(f)(i) Lease Commencement Date:  May 12, 2011; and

(ii)Expansion Commencement Date:  June 1, 2013, subject to extension pursuant to
Section 17(g) below.  With respect to the Expansion Premises, references to the
“Lease Commencement Date” mean the Expansion Commencement Date.”

   

·   Section 1(h) Expiration Date is deleted in its entirety and replaced with
the following:  

   

“(h)Expiration Date:  The last day of the Eighth Period.”

   

·   Section 1(i) Primary Term is deleted in its entirety and replaced with the
following:

   

“(i)Primary Term:  83 months and 19 days, plus any Fractional Months in the
Fourth Period.

   

·   Section 1(j) Tenant’s Operating Expense Percentage is deleted in its
entirety and replaced with the following:

   



 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 3 





--------------------------------------------------------------------------------

   

“(j)Tenant’s Operating Expense Percentage (it being agreed that Tenant’s
Operating Expense Percentage during the First and Second Periods is the amount
set forth below, notwithstanding any other provision contained herein):  

   

   

 

During the First Period:

   

0.00%

During the Second Period:

   

6.60%

During the Third Period:

   

13.20%

During the Fourth Period up to the day before the Expansion Commencement Date:

13.20%

   

During the Fourth Period from and after the Expansion Commencement Date to and
including the last day of the Fourth Period

26.39%

During the Fifth Period:

26.39%

   

During the Sixth Period:

26.39%

   

During the Seventh Period:

26.39%

   

During the Eighth Period:

26.39%

   

   

·   Section 1(n) Address for Notices to Tenant:  Subject to Tenant’s right to
change its address for receipt of notices, Tenant’s notice address is:

   

Priority Fulfillment Services, Inc.

505 Millennium Drive

Allen, TX 75013

   

·   Section 1(p) Address for Notices to Guarantor:  Subject to Guarantor’s right
to change its address for receipt of notices, Guarantor’s notice address is:

   

PFSweb, Inc.

505 Millennium Drive

Allen, TX 75013

   

·   Section 2 Demised Premises is amended to reflect that commencing on the
Expansion Commencement Date, the Demised Premises shall be expanded to include
the Expansion Premises, which is the space referred to in the Lease as the Right
of First Refusal Space, which space is depicted on Exhibit A of the Lease, is
comprised of 54,000 sq. ft. and shall sometimes be

   

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 4 





--------------------------------------------------------------------------------

   

referred to herein as the “Expansion Premises”. Accordingly, from and after the
Expansion Commencement Date, the Demised Premises shall be comprised of 108,000
sq. ft. and Exhibit A to the Lease is amended to delete the reference to
“REFUSAL SPACE” and replace it with “EXPANSION PREMISES”.

   

·   Section 4 Base Rent is amended to add the following sentence at the end:
 “As provided in Section 1(e), if the Expansion Commencement Date shall fall on
a day other than the first day of a calendar month, the Base Rent shall be
apportioned pro rata on a per diem basis for the resulting Fractional Months in
the Fourth Period (which pro rata payment shall be due and payable on the first
day of each Fractional Month).

   

·   Section 15 is amended to delete clause (c) in the second to the last
sentence and replace it with the following:

   

“(c) Tenant shall be obligated to pay (as Additional Rent, payable in the same
manner and upon the same terms and conditions as the Base Rent reserved
hereunder) (i) Tenant’s proportionate share (based on Tenant’s Operating Expense
Percentage) of the portion of such amortized costs attributable to the remainder
of the Term, including any extensions thereof, to the extent incurred to make
any Code Modification respecting the Building or the Building Common Area (and
not any portion of the Demised Premises) due to a Governmental Requirement
enacted or promulgated after the Lease Commencement Date, and (ii) the entire
portion of such amortized costs attributable to the remainder of the Term,
including any extensions thereof, to the extent incurred to make any Code
Modification respecting the Demised Premises (and not any portion of the
Building or Building Common Area) due to a Governmental Requirement enacted or
promulgated after the Lease Commencement Date.”

   

·   Exhibit C Special Stipulations – Environmental Matters is amended to add the
following at the beginning of the paragraph:

   

“Notwithstanding anything contained in this Lease, to the extent governmentally
required, Landlord shall be responsible, at no cost to Tenant, and Tenant shall
not have any liability to Landlord, for cleanup, removal and remediation of
 Contamination, to the extent attributable to Hazardous Substances existing or
generated, on, from, under or about the Expansion Premises prior to the
Expansion Commencement Date, unless caused or exacerbated by Tenant’s violation
of any applicable Environmental Laws or any breach by Tenant of its obligations
under the Lease.”  

   

·   Exhibit C Special Stipulations—Options is amended to delete Sections 1 and 7
in their entirety and to add the new Section 7 Termination Option below.
 Landlord and Tenant acknowledge and agree that Tenant has no options or rights
under the Lease to expand the Demised Premises or any options to extend the
Term.

   

“7.  Termination Option.  Provided that no Event of Default shall exist under
this Lease or would exist but for the pendency of any cure period provided for
in Section 22 of the Lease, unless such Event of Default requires notice under
Section 22 and Landlord has not delivered such notice to Tenant, either on the
date Tenant delivers its Termination Notice (as hereinafter defined) or on the
Termination Date (as hereinafter defined), Tenant shall have the one-time right
to terminate

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 5 





--------------------------------------------------------------------------------

   

this Lease with respect to the entire Demised Premises as of the end of August
31, 2016 (the “Termination Date”), by delivering to Landlord on or before
February 29, 2016, notice of its intention to terminate (the “Termination
Notice”) accompanied by a payment of a termination fee (the “Termination Fee”)
to Landlord in the amount of $215,000.00.  Tenant’s failure to pay such
Termination Fee simultaneously with Tenant’s delivery of its Termination Notice
shall render void the termination of this Lease and this Lease shall continue in
full force and effect.  Tenant shall pay all Rent due to and through the
Termination Date specified in accordance with the terms of the Lease and shall
surrender the Demised Premises to Landlord on or before the Termination Date in
the manner and in the condition provided for in the Lease.  Tenant shall permit
Landlord or its Agents, at any time and without notice, but otherwise subject to
the terms of Section 23 of the Lease, to enter the Demised Premises, without
charge therefore to Landlord and without diminution of Rent, to exhibit the same
to prospective tenants from and after the date Tenant delivers the Termination
Notice.  The Termination Fee shall not be deemed to be Rent payable under the
terms of the Lease, but rather shall be deemed liquidated damages payable by
Tenant to Landlord in consideration of Landlord’s agreement to terminate the
Lease as herein provided.”

   

·   Condition of the Expansion Premises. Except for Landlord’s express
obligations to construct the Expansion Work (including, without limitation,
Punchlist items), to maintain and repair the Building, to perform Code
Modifications under Section 15 of the Lease and with respect to Hazardous
Substances and Contamination under Section 4 of Exhibit C to the Lease
(collectively, the “Continuing Obligations”), which Continuing Obligations shall
survive the Expansion Commencement Date and Tenant’s acceptance of possession of
the Expansion Premises, TENANT ACCEPTS THE EXPANSION Tenant’s taking possession
of the Expansion Premises shall be conclusive evidence for all purposes of
Tenant’s acceptance of the Expansion Premises in good order and satisfactory
condition, and in a state and condition satisfactory, acceptable and suitable
for the Tenant’s use pursuant to the Lease and this First Amendment. Without
limitation to the foregoing, the construction contract Landlord executes for the
Expansion Work shall require the general contractor to warrant that the
Expansion Work has been completed in accordance with the Expansion Plans (as
defined in Paragraph 13 of this Amendment) and in a good and workmanlike manner,
free from faulty materials and workmanship for a period of one (1) year
following the date of Substantial Completion (the “Expansion Work Warranty”).
 Landlord agrees and acknowledges that Tenant is a beneficiary of such Expansion
Work Warranty obtained from contractor and Landlord shall enforce for the
benefit of Tenant the Expansion Work Warranty.

   

·   Expansion Work.  Section 17 of the Lease is amended to add the following
subsection (g):

   

“(g)Expansion Work.  Prior to the Expansion Commencement Date, Landlord shall
place all existing systems serving the Expansion Premises in good working order
and install additional Improvements to the Demised Premises and Improvements to
the Expansion Premises (collectively, the “Expansion Work”) subject to the terms
of this Section 17(g).  Landlord shall have non-exclusive reasonable rights of
entry to the Demised Premises for the purpose of constructing the Expansion
Work.  Landlord’s entry to the Demised Premises for the purpose of performing
Expansion Work shall be subject to the terms and conditions of the Lease,
including, without limitation Section 23 of the Lease (except that prior notice
shall not be required); provided, however that Tenant and Landlord will
reasonably cooperate with each other to

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 6 





--------------------------------------------------------------------------------

   

coordinate their respective activities in the Demised Premises so as not to
unreasonably interfere with Landlord’s construction of the Expansion Work.  

   

(i) Within fifteen (15) days after the Amendment Effective Date, Landlord shall
deliver to Tenant Plans and Specifications for the Expansion Work (the
“Expansion Plans”).  Except for such changes, if any, as shall be required to
comply with applicable Governmental Requirements, the Expansion Plans shall be
based upon and be drafted in accordance with the preliminary plans and
specifications and/or preliminary floor plans (the “Expansion Preliminary
Plans”) set forth on Exhibit B-1 attached hereto and incorporated herein.
 Tenant shall have ten (10) business days after Landlord’s delivery to Tenant of
the Expansion Plans, (the “Approval Period”) to review and to deliver to
Landlord notice of either Tenant’s approval of the Expansion Plans or Tenant’s
requested changes to the Expansion Plans.  Tenant shall have no right to request
any changes to the Expansion plans which would materially alter the Demised
Premises, the Expansion Premises or the exterior appearance or basic nature of
the Building, as the same are contemplated by the Expansion preliminary Plans.
 If Tenant fails to approve or request changes to the Expansion Plans by the end
of the Approval Period, then Tenant shall be deemed to have approved the
Expansion Plans and the same shall thereupon be final.  If Tenant requests any
changes to the Expansion Plans, then Landlord shall make those changes which are
reasonably requested by Tenant and shall within ten (10) days of its receipt of
such request submit the revised portion of Expansion Plans to Tenant.  Tenant
may not thereafter disapprove the revised portions of the Expansion Plans unless
Landlord has unreasonably failed to incorporate reasonable comments of Tenant
and, subject to the foregoing, the Expansion Plans, as modified by said
revisions, shall be deemed to be final upon the submission of said revisions to
Tenant.  Landlord and Tenant shall at all times in their respective preparation
or review of the Expansion Plans, and of any revisions thereto, act reasonably
and in good faith.  After Tenant has approved the Expansion Plans or the
Expansion Plans have otherwise been finalized pursuant to the procedures set
forth hereinabove, any subsequent Change Order to the Expansion Plans requested
by Tenant shall be at Tenant’s sole cost and expense and subject to Landlord’s
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  In the event Landlord approves any such requested Change Order,
Landlord shall give written notice thereof to Tenant, which notice will specify
the Change Order approved by Landlord as well as a fixed price estimate of the
incremental cost thereof (“Change Order Estimate”).  The cost to Tenant for
Change Orders shall be the amount of the Change Order Estimate plus five percent
(5%) of such amount as Landlord’s overhead (“Change Order Costs”). If the
collective Change Order Costs for Change Orders approved by Landlord and Tenant
exceed $25,000.00, Tenant acknowledges and agrees that Landlord shall be under
no obligation to proceed with any work related to approved Change Orders unless
and until Tenant delivers to Landlord an amount equal to the amount by which
such Change Order Costs, collectively, exceed $25,000.00 as set forth in a
notice from Landlord setting forth such Change Order Costs.  Tenant shall have
five (5) business days from receipt of such Change Order Estimate to deliver to
Landlord notice withdrawing its request to perform the Change Order, requesting
revisions to the Change Order to reduce the cost thereof, or waiving Tenant’s
rights under this sentence.  Tenant’s failure to provide any such notice within
such five (5) business day period shall be deemed to be Tenant’s approval of the
Change Order and Change Order Estimate.  If Tenant shall request revisions to
the Change Order within such five (5) business day period, the foregoing
procedure shall be repeated until Tenant shall either approve (or be deemed to
approve) the Change Order or withdraw its request for the performance of the
Change Order work.   Tenant shall pay the Change Order Costs for all

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 7 





--------------------------------------------------------------------------------

   

approved Change Orders on or before the date that is later of (i) the Expansion
Commencement Date and (ii) the date of Landlord’s delivery of its invoice for
reimbursement setting forth each approved Change Order and associated Change
Order Costs (which shall not exceed the amount of each Change Order Estimate
plus five percent (5%) of such amounts for Landlord’s overhead).  If after the
Expansion Plans have been finalized pursuant to the procedures set forth
hereinabove Tenant requests a Change Order or any further changes to the
Expansion Plans and, as a result thereof, Substantial Completion of the
Expansion Work is delayed, then for purposes of establishing the Expansion
Commencement Date and any other date tied to the date of Substantial Completion
of the Expansion Work, Substantial Completion shall be deemed to mean the date
when Substantial Completion would have been achieved but for such Tenant Delay.

   

(ii)Landlord shall use reasonable speed and diligence to Substantially Complete
the Expansion Work, at Landlord’s sole cost and expense, and have the Expansion
Premises ready for occupancy on or before the Expansion Commencement Date of
June 1, 2013, set forth in Section 1(f)(ii).  If the Expansion Work is not
Substantially Complete on that date, such failure to complete shall not in any
way affect the obligations of Tenant hereunder except that, to the extent that
any of the Expansion Work that has not been Substantially Completed is located
in the Expansion Premises, the Expansion Commencement Date shall be postponed
one day for each day Substantial Completion is delayed until the Expansion Work
located in the Expansion Premises is Substantially Complete, unless the delay is
caused by any of the following Tenant Delays:  (A) Tenant’s failure to approve
or disapprove the Expansion Plans as set forth in Section 17(g)(i),  (B) Change
Orders requested by Tenant after approval of the Expansion Plans, or (C) any
other act or omission of Tenant or Tenant’s Affiliates of which Landlord
provides oral or written notice to Tenant if a Tenant Delay occurs as a result
thereof.   No liability whatsoever shall arise or accrue against Landlord by
reason of its failure to deliver or afford possession of the Expansion Premises,
and Tenant hereby releases and discharges Landlord from and of any claims for
damage, loss, or injury of every kind whatsoever as if this Lease were never
executed.

   

(iii)Upon Substantial Completion of the Expansion Work, a representative of
Landlord and a representative of Tenant together shall inspect the Expansion
Work and generate a Punchlist.  Landlord shall, within a reasonable time after
the Punchlist is prepared and agreed upon by Landlord and Tenant, complete such
incomplete work and remedy such defective work as is set forth on the Punchlist.
 All construction work performed by Landlord shall be deemed approved by Tenant
in all respects except for items of said work which are not completed or do not
conform to the Expansion Plans and which are included on the Punchlist.

   

(iv)For purposes of the Expansion Work, the term “Substantial Completion” (or
any variation thereof) shall mean completion of construction of the Expansion
Work in accordance with the Expansion Plans, subject only to Punchlist items
established pursuant to Section 17(g)(iii), as established by the delivery by
Landlord to Tenant of a Certificate of Substantial Completion for the Expansion
Work on Standard AIA Form G-704 certified by Landlord’s architect, which
Certificate may be delivered separately for the Expansion Work to be performed
in the Expansion Premises and the Demised Premises.  Notwithstanding the
foregoing, if a certificate of occupancy or its equivalent (or temporary
certificate of occupancy or its equivalent) is required by the appropriate
governmental authority for the Expansion Work performed in either the Demised
Premises or the Expansion Premises, then Substantial Completion of the
applicable Expansion Work shall not occur until such certificate or its

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 8 





--------------------------------------------------------------------------------

   

equivalent is issued by the appropriate governmental authority, unless it is
unavailable because of unfinished work to be performed by Tenant.  In the event
Substantial Completion of the Expansion Work with respect to the Expansion
Premises is delayed because of a Tenant Delay, then for the purpose of
establishing the Expansion Commencement Date and any other date tied to the date
of Substantial Completion of the Expansion Work, Substantial Completion shall be
deemed to mean the date when Substantial Completion would have been achieved but
for such Tenant Delay.”

   

·   Brokerage.  Except for IDI Services Group, representing Landlord, and
Commercial Advisors, representing Tenant (collectively, the “Brokers”), Tenant
and Landlord each agree to indemnify and hold the other harmless of and from any
and all loss, costs, damages or expenses (including, without limitation, all
reasonable attorneys’ fees and disbursements) by reason of any claim of or
liability to any broker or person other than the Brokers claiming through the
indemnifying party and arising out of or in connection with the negotiation,
execution and delivery of this First Amendment.  The Brokers will be compensated
by Landlord pursuant to the terms of a separate agreement between Landlord and
the Brokers.  Landlord further agrees to indemnify and hold Tenant harmless of
and from any and all loss, costs, damages or expenses (including, without
limitation, all reasonable attorneys’ fees and disbursements) by reason of any
claim made by the Brokers against Tenant for Landlord’s failure to pay the
Brokers compensation pursuant to such separate agreements.

   

·   Ratification.  The Lease, as modified hereby, is hereby reaffirmed and
ratified and the provisions thereof, as so modified, shall remain in full force
and effect.  

   

·   Continued Effect.  Except as otherwise provided in this First Amendment, all
other provisions of the Lease shall remain unmodified and in full force and
effect.  All terms not defined in this First Amendment shall be as defined
pursuant to the terms of the Lease.

   

·   Multiple Counterparts.  This First Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.  

   

Signature Page Attached

   



 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 9 





--------------------------------------------------------------------------------

   

   

EXECUTED as of the dates indicated below to be effective as of the date
indicated above.

   

   

LANDLORD:

   

US Industrial REIT II,

a Texas real estate investment trust

   

By:    ________________________

Name:    _______________________

Title:    ________________________

 

Date:

__________________________

   

TENANT:

   

PRIORITY FULFILLMENT SERVICES, INC.,

a delaware corporation

   

By:

Name:

Title:







--------------------------------------------------------------------------------

EXHIBIT B-1

   

Expansion Work

                       

 

First Amendment to Industrial Lease Agreement

Priority Fulfillment Services, Inc.

April 25, 2013

   

 $PAGE$$ 



--------------------------------------------------------------------------------